                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

JAMES B. MITCHELL,                     )
    Petitioner,                        )
                                       )     No. 3:19-cv-1451-K
v.                                     )
WARDEN UNDERWOOD,                      )
   Respondent.                         )



                                      ORDER

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. Petitioner filed objections, and the District Court has

made a de novo review of those portions of the proposed findings and recommendation

to which objection was made.       The objections are OVERRULED, and the Court

ACCEPTS the Findings, Conclusions and Recommendation of the United States

Magistrate Judge.

      SO ORDERED.

      Signed January 28th, 2020.




                                       _________________________________
                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE
